FILED
                           NOT FOR PUBLICATION
                                                                             FEB 17 2016
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SECURITY NATIONAL INSURANCE                      No. 14-15479
COMPANY, as subrogee of All Power,
Inc.,                                            D.C. No. 2:13-cv-01594-MCE-
                                                 CKD
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

UNITED STATES OF AMERICA,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
              Morrison C. England, Jr., Chief District Judge, Presiding

                           Submitted February 12, 2016**
                             San Francisco, California

Before: SILVERMAN and TALLMAN, Circuit Judges and LASNIK,*** District
Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert S. Lasnik, Senior District Judge for the U.S.
District Court for the Western District of Washington, sitting by designation.
        Security National Insurance Company appeals the district court’s Rule

12(b)(1) dismissal of its action alleging claims against the United States under the

Federal Tort Claims Act. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

review de novo. Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000). We

affirm.

        The district court properly dismissed the lawsuit for lack of subject matter

jurisdiction because neither the plaintiff insurance company, nor its insured (in

whose shoes the insurance company stands) filed an administrative claim prior to

filing suit. See 28 U.S.C. § 2675(a); McNeil v. United States, 508 U.S. 106, 113

(1993); Brady, 211 F.3d at 502-03. Security National’s arguments that it should be

excused from § 2675(a)’s exhaustion requirement because other parties with

overlapping interests have filed their own claims lack merit. Section 2675(a) is

jurisdictional. Brady, 211 F.3d at 502. In the absence of jurisdiction, Security

National’s arguments based on the Federal Rules of Civil Procedure are beside the

point. Fed. R. Civ. P. 82; Canatella v. California, 404 F.3d 1106, 1113 (9th Cir.

2005). Procedural rules cannot create jurisdiction. See Canatella, 404 F.3d at

1113.

        AFFIRMED.




                                            2